DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “wherein said output channel is used to extract said material from said container” has already been claimed in claim 1 as follows “an output channel […] for extracting said material from said container […]”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9, 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gusman et al (EP-2930477-A1) (hereinafter Gusman) in view of Coggins et al (US 8195590 B1) (hereinafter Coggins)
Regarding Claim 1, Gusman teaches
A system for determining a filling level of a material occupying a container (Par [0001]: A gauging system for determining a distance to a surface of a product in a tank; Thus, this system determines a filling level of a material occupying a container), comprising: 
a sensor comprising a radar device, said radar device further comprising a transmitter and a receiver (Par [0026]: The guided wave radar level gauge has a transceiver 118);
an output channel, having a first end and a second end, for extracting said material from said container through an outlet of said container (Par [0021]: The nozzle 106 has a tank end and a distal end; Fig 1: The examiner notes that the nozzle 106 can be used for extracting product 104 from the tank 102 since the only opening to the tank 102 is the nozzle 106);
a transducer (Par [0026]: The guided wave radar level gauge has a transceiver 118 for transmitting and receiving electromagnetic waves; The examiner notes that in order for the transceiver to transmit and receive electromagnetic waves, it must have a transducer that allows it to transduce the transmitted and received electromagnetic waves); 
wherein said first end of said output channel is in proximity to said material, and said second end of said output channel is in proximity to said sensor (Par [0021]: The nozzle 106 has a tank end and a distal end; Fig 1: The tank end, which corresponds to the first end, is in proximity to the product 106; Fig 1: The distal end, which corresponds to the second end, is in proximity to the guided wave radar level gauge), wherein said transmitter generates a transmission signal that is transduced by said transducer and propagates through said output channel (Par [0034]: The transceiver 118 generates and transmits an electromagnetic signal that is guided by the transmission line 110; Fig 1: The transmission line is located inside of the nozzle 106; Thus, the generated and transmitted electromagnetic signal propagates through the nozzle 106 since the transmission line 110 that guides the electromagnetic signal is inside of the nozzle 106), and said receiver detects a reflected signal that propagates through said output channel after said reflected signal has been transduced by said transducer (Par [0034]: The transceiver 118 receives the reflected portion of the electromagnetic signal; Fig 1: The examiner notes that after the electromagnetic signal reflects from the product, it will have to propagate through the nozzle 106 to be received by the transceiver 118), wherein said reflected signal is produced by said transduced transmission signal being at least partly reflected from said material at a calibrated level of said material (Par [0034]: The reflected signal is produced when the transmitted electromagnetic signal reflects from the surface 105 of the product 104), wherein said sensor is able to measure a delay time between said transmission signal generated by said transmitter and said reflected signal detected by said receiver and compute a distance from said second end of said output channel to said calibrated level of said material to determine said filling level (Pars [0034] – [0035]: The level gauge may operate according to Time Domain Reflectometry for determining filling level), based upon said distance traveled by said reflected signal detected by said receiver (Par [0035]: The level gauge would consider the distance travelled by the reflected signal since Time Domain Reflectometry considers the travel time of the electromagnetic signal in order to make a distance calculation), wherein said first end of said output channel and said second end of said output channel are external to said container (Fig 1: The tank end and the distal end of the nozzle 106 are external to the tank 102).
Gusman in view of Coggins fails to teach
an input channel, having a first end and a second end, for discharging said material into said container through an inlet of said container
a readout unit and;
a vent line to prevent pressure build-up in said container and said output channel;
and wherein said readout unit displays information about said filling level
Coggins, from the same field of endeavor, discloses
an input channel, having a first end and a second end, for discharging said material into said container through an inlet of said container (Fig 1, Col 7, Lines 25-28: An inlet line 130A is connected to tank 120A; Fig 1, Col 7, Lines 31-33: The examiner notes that the tank inlet line 130A is to be distinguished from the tank discharge line 131A which is also connected to the tank 120A)
a readout unit (Fig 1, Col 6, Lines 46-51: The mobile host devices 106 and 107 can display data) and;
a vent line to prevent pressure build-up in said container and said output channel (Col 7, Lines 42-44: The vent pipes are installed on a fuel storage tank to relieve any vapor pressure in the tank; Fig 1: The examiner notes that since the vent pipe 125A relieves pressure build-up in the tank 120A, it would also relieve pressure build-up in the discharge line 131A since the discharge line 131A is fluidly connected to the tank 120A);
and wherein said readout unit displays information about said filling level (Fig 1, Col 6, Lines 46-51: The mobile host devices 106 and 107 can display strap table data; Col 2, Lines 30-32; The entries in a strap table can include fill level; Thus, the mobile host devices can display fill level data)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman with Coggins to include a readout unit and;
a vent line to prevent pressure build-up in said container and said output channel; and wherein said readout unit displays information about said filling level in order to display data indicative of the amount of material in a tank while also preventing over-pressurization in the tank and output channel.
Regarding Claim 3, Gusman and Coggins teach the limitations of claim 1.
Gusman in view of Coggins further teaches
wherein at least a portion of said second end of said output channel is in physical contact with a structural part to which said sensor is attached (Gusman, Fig 1, Par [0026]: The guided wave radar level gauge is mounted on the distal end of the nozzle 106; Thus, the distal end of the nozzle 106 is in physical contact with a structural part to which the guided wave radar level gauge is attached)
Regarding Claim 7, Gusman and Coggins teach the limitations of claim 1.
Gusman in view of Coggins further teaches
wherein said output channel is used to extract said material from said container (Gusman, Par [0021]: The nozzle 106 has a tank end and a distal end; Fig 1: The examiner notes that the nozzle 106 can be used for extracting product 104 from the tank 102 since the only opening to the tank 102 is the nozzle 106).
Regarding Claim 9, Gusman and Coggins teach the limitations of claim 1.
Gusman in view of Coggins further teaches
wherein said output channel consists of an element selected from the group of a pipe, a hose, and a tube (Gusman, Par [0024]: Figure 1 depicts a nozzle 106; The examiner notes that the description and illustrates is consistent with the idea that the nozzle is a pipe).
Regarding Claim 10, Gusman and Coggins teach the limitations of claim 1.
Gusman in view of Coggins further teaches
wherein said sensor further comprises a means to couple said transduced transmission signal to said second end of said output channel to reduce the detection by said receiver of undesired reflections and ringing of said transduced transmission signal (Gusman, Par [0064]: The microwave transmission line may have an impedance matching an impedance of said transceiver; Thus, the guided wave radar level gauge has a means for coupling the transduced transmission signal generated by the transceiver to the transmission line. The examiner notes that such a coupling will reduce the detection of undesired reflections and ringing. The examiner further notes that the transceiver 118 is located at the distal end of the nozzle 106 which corresponds to the second end).
Regarding Claim 13, Gusman and Coggins teach the limitations of claim 1.
Gusman in view of Coggins further teaches
wherein said sensor is disposed within said output channel (Gusman, Fig 1: The transmission line 110 which forms a part of the guided wave radar level gauge is disposed within the nozzle 106).
Regarding Claim 14, Gusman and Coggins teach the limitations of claim 1.
Gusman in view of Coggins further teaches
wherein said sensor is integrated with a cap that covers said second end of said output channel (Gusman, Fig 1, Par [0032]: The seal 126 is mounted on the upper part of the nozzle 106; The examiner notes that the guided wave radar level gauge is integrated with the seal 126 since the tube 108 which forms a part of the guided wave radar level gauge passes through the seal 126).
Regarding Claim 15, Gusman and Coggins teach the limitations of claim 1.
Gusman in view of Coggins further teaches
wherein said transduced transmission signal consists of a type of electromagnetic signal (Gusman, Par [0026]: The guided wave radar level gauge transmits and receives electromagnetic waves).
Regarding Claim 17, Gusman and Coggins teach the limitations of claim 1.
Gusman in view of Coggins further teaches
wherein said calibrated level of said material is determined based upon a known velocity of said reflected signal propagating through said output channel (Gusman, Pars [0034] – [0035]: The level gauge may operate according to Time Domain Reflectometry for determining filling level; The examiner notes that the calibrated level of material is determined based upon a known velocity of the reflected signal since Time Domain Reflectometry depends upon a knowledge of the speed of light).
Claims 2,  4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gusman in view of Coggins, as applied to claim 1 above, in view of Willis et al (US 3,834,233) (hereinafter Willis).
Regarding Claim 2, Gusman teaches the limitations of claim 1. 
Gusman and Coggins fails to teach 
wherein at least a portion of said first end of said output channel is in physical contact with said material.
Willis, from the same field of endeavor, discloses 
wherein at least a portion of said first end of said output channel is in physical contact with said material (Fig 1: Stilling pipe 4 is in physical contact with the oil 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman in view of Coggins with Willis such that at least a portion of said first end of said output channel is in physical contact with said material in order for the transmitted waves to propagate directly towards the material while having reduced concern for multipath or other undesired propagation effects that may result from the lack of a structure that guides the waves directly to the material.
Regarding Claim 4, Gusman and Coggins teach the limitations of claim 1.
Gusman and Coggins fail to teach
wherein said output channel is at least partly within said container
Willis, from the same field of endeavor, discloses
wherein said output channel is at least partly within said container (Figs 1 and 2: Stilling pipe 4 is at least partly within the tank 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman in view of Coggins with Willis such that output channel is at least partly within said container in order to guide the transmitted waves directly into the container while mitigating undesired propagation effects that may result from not having the channel at least partly within said container.
Regarding Claim 6, Gusman and Coggins teach the limitations of claim 1.
Gusman and Coggins fail to teach
wherein said calibrated level of said material corresponds to at least one point within said output channel between said first end of said output channel and said second end of said output channel.
Willis, from the same field of endeavor, discloses
wherein said calibrated level of said material corresponds to at least one point within said output channel between said first end of said output channel and said second end of said output channel (Fig 1: The oil 2 corresponds to at least one point within the stilling pipe 4  between said first end of the said stilling pipe 4 and said second end of said stilling pipe 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman in view of Coggins with Willis such that said calibrated level of said material corresponds to at least one point within said output channel between said first end of said output channel and said second end of said output channel in order to accurately determine fill level
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gusman in view of Coggins, as applied to claim 1 above, and further in view of Castel (EP 0661527 A1) (hereinafter Castel)
Regarding Claim 5, Gusman and Coggins teach the limitations of claim 1.
Gusman and Coggins fail to teach
wherein said outlet of said container and said first end of said output channel are in proximity to a bottom level of occupation of said material within said container wherein at least a portion of said first end of said output channel is in physical contact with said material
Castel, from the same field of endeavor, discloses
wherein said outlet of said container and said first end of said output channel are in proximity to a bottom level of occupation of said material within said container (Fig 1: The pipe/conduit 5 is in proximity to a bottom level of occupation of water within the tank 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman in view of Coggins with Arras such that said outlet of said container and said first end of said output channel are in proximity to a bottom level of occupation of said material within said container in order to use gravity to facilitate the extraction of material from the tank
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gusman in view of Coggins, as applied to claim 1 above, and further in view of Dam et al (US 6832516 B1) (hereinafter Dam)
Regarding Claim 11, Gusman and Coggins teach the limitations of claim 1.
Gusman and Coggins fail to teach
wherein said container consists of a waste holding tank.
Dam, from the same field of endeavor, discloses
wherein said container consists of a waste holding tank (Abstract: Determining liquid level in a tank; Fig 1A, Col 2, Lines 27-36: The tank 10 is sanitary tank).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman in view of Coggins with Dam such that said container consists of a waste holding tank in order to determine the amount of waste in the tank.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gusman in view of Coggins, and further in view of Dam et al, as applied to claim 11 above
Regarding Claim 12, Gusman, Coggins, and Dam teach the limitations of claim 11.
Gusman and Coggins fail to teach
wherein said waste holding tank is part of a vessel.
Dam, from the same field of endeavor, discloses
wherein said waste holding tank is part of a vessel (Abstract: Determining liquid level in a tank; Col 2, Lines 27-36: The tank 10 is part of an aircraft).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman in view of Coggins with Dam such that said waste holding tank is part of a vessel in order to determine the amount of waste in the tank of the vessel.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gusman in view of Coggins and further in view of Gardell (US 6012020 A) (hereinafter Gardell).
Regarding Claim 16, Gusman and Coggins teach the limitations of claim 1.
Gusman and Coggins fail to teach
a radio communications sub-system to wirelessly communicate said information about said filling level of said material occupying said container to said readout unit
Gardell, from the same field of endeavor, discloses
a radio communications sub-system (Col 9, Lines 10-15: RF Communications with the signal interpretation module 11) to wirelessly communicate said information about said filling level of said material occupying said container to said readout unit (Fig 3, Col 6, Lines 25-46: Filling level determination is communicated to a signal interpretation module 11 having a display 27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman in view of Coggins with Gardell to include a radio communications sub-system to wirelessly communicate said information about said filling level of said material occupying said container to said readout unit in order to communicate filing level information to a location outside of the immediate vicinity of the receiver.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gusman in view of Coggins.
Regarding Claim 18, Gusman teaches
A method for determining a filling level of a material occupying a container (Gusman, Claim 16: A method for measuring a distance to a surface of a product 104 in a tank 102), comprising:
a. providing a system for determining a filling level of a material occupying a container (Par [0001]: A gauging system for determining a distance to a surface of a product in a tank; Thus, this system determines a filling level of a material occupying a container), comprising:
a sensor comprising a radar device, said radar device further comprising a transmitter and a receiver (Par [0026]: The guided wave radar level gauge has a transceiver 118);
an output channel, having a first end and a second end, for extracting said material from said container through an outlet of said container (Par [0021]: The nozzle 106 has a tank end and a distal end; Fig 1: The examiner notes that the nozzle 106 can be used for extracting product 104 from the tank 102 since the only opening to the tank 102 is the nozzle 106);
a transducer (Par [0026]: The guided wave radar level gauge has a transceiver 118 for transmitting and receiving electromagnetic waves; The examiner notes that in order for the transceiver to transmit and receive electromagnetic waves, it must have a transducer that allows it to transduce the transmitted and received electromagnetic waves);
wherein said first end of said output channel is in proximity to said material, and said second end of said output channel is in proximity to said sensor (Par [0021]: The nozzle 106 has a tank end and a distal end; Fig 1: The tank end, which corresponds to the first end, is in proximity to the product 106; Fig 1: The distal end, which corresponds to the second end, is in proximity to the guided wave radar level gauge), wherein said transmitter generates a transmission signal that is transduced by said transducer and propagates through said output channel (Par [0034]: The transceiver 118 generates and transmits an electromagnetic signal that is guided by the transmission line 110; Fig 1: The transmission line is located inside of the nozzle 106; Thus, the generated and transmitted electromagnetic signal propagates through the nozzle 106 since the transmission line 110 that guides the electromagnetic signal is inside of the nozzle 106), and said receiver detects a reflected signal that propagates through said output channel after said reflected signal has been transduced by said transducer (Par [0034]: The transceiver 118 receives the reflected portion of the electromagnetic signal; Fig 1: The examiner notes that after the electromagnetic signal reflects from the product, it will have to propagate through the nozzle 106 to be received by the transceiver 118), wherein said reflected signal is produced by said transduced transmission signal being at least partly reflected from said material at a calibrated level of said material (Par [0034]: The reflected signal is produced when the transmitted electromagnetic signal reflects from the surface 105 of the product 104), wherein said sensor is able to measure a delay time between said transmission signal generated by said transmitter and said reflected signal detected by said receiver and compute a distance from said second end of said output channel to said calibrated level of said material to determine said filling level (Pars [0034] – [0035]: The level gauge may operate according to Time Domain Reflectometry for determining filling level), based upon said distance traveled by said reflected signal detected by said receiver (Par [0035]: The level gauge would consider the distance travelled by the reflected signal since Time Domain Reflectometry considers the travel time of the electromagnetic signal in order to make a distance calculation), wherein said first end of said output channel and said second end of said output channel are external to said container (Fig 1: The tank end and the distal end of the nozzle 106 are external to the tank 102).
b. placing said sensor such that said transduced transmission signal primarily propagates from said second end of said output channel to said first end of said output channel (Fig 1, Claim 16: The examiner notes that the guided wave radar level gauge has been placed in such a way that the transduced transmission signal primarily propagates from the distal end of the nozzle 106 to the tank end of the nozzle 106);
c. detecting said reflected signal (Claim 16: Receiving the electromagnetic echo signal); and
d. determining said filling level based upon a distance traveled by said reflected signal detected by said receiver (Claim 16: Determining distance; Pars [0034] – [0035]: The level gauge may operate according to Time Domain Reflectometry for determining filling level; Par [0035]: The level gauge would consider the distance travelled by the reflected signal since Time Domain Reflectometry considers the travel time of the electromagnetic signal in order to make a distance calculation).
Gusman in view of Coggins fails to teach
an input channel, having a first end and a second end, for discharging said material into said container through an inlet of said container
a readout unit and;
a vent line to prevent pressure build-up in said container and said output channel;
and wherein said readout unit displays information about said filling level
Coggins, from the same field of endeavor, discloses
an input channel, having a first end and a second end, for discharging said material into said container through an inlet of said container (Fig 1, Col 7, Lines 25-28: An inlet line 130A is connected to tank 120A; Fig 1, Col 7, Lines 31-33: The examiner notes that the tank inlet line 130A is to be distinguished from the tank discharge line 131A which is also connected to the tank 120A)
a readout unit (Fig 1, Col 6, Lines 46-51: The mobile host devices 106 and 107 can display data) and;
a vent line to prevent pressure build-up in said container and said output channel (Col 7, Lines 42-44: The vent pipes are installed on a fuel storage tank to relieve any vapor pressure in the tank; Fig 1: The examiner notes that since the vent pipe 125A relieves pressure build-up in the tank 120A, it would also relieve pressure build-up in the discharge line 131A since the discharge line 131A is fluidly connected to the tank 120A);
and wherein said readout unit displays information about said filling level (Fig 1, Col 6, Lines 46-51: The mobile host devices 106 and 107 can display strap table data; Col 2, Lines 30-32; The entries in a strap table can include fill level; Thus, the mobile host devices can display fill level data)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman with Coggins to include a readout unit and;
a vent line to prevent pressure build-up in said container and said output channel; and wherein said readout unit displays information about said filling level in order to display data indicative of the amount of material in a tank while also preventing over-pressurization in the tank and output channel. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gusman in view of Coggins and further in view of Klughart.
Regarding Claim 19, Gusman and Coggins teach the limitations of claim 18.
Gusman in view of Coggins further teaches
wherein determining said filling level further comprises: 
a. measuring a time of travel of said reflected signal detected by said receiver, based upon a known propagation velocity of said reflected signal along said output channel (Gusman, Pars [0034] – [0035]: The level gauge may operate according to Time Domain Reflectometry for determining filling level; The examiner notes that Time Domain Reflectometry depends upon a knowledge of the speed of light)
Gusman and Coggins fail to teach
b. calibrating said distance traveled by said reflected signal detected by said receiver to determine said calibrated level of said material; and
c. determining said filling level based upon said calibrated level of said material
Klughart, from the same field of endeavor, discloses
b. calibrating said distance traveled by said reflected signal detected by said receiver to determine said calibrated level of said material (Fig 4: Calibrating distance using fuel tank calibration table to determine calibrated level of fuel); and
c. determining said filling level based upon said calibrated level of said material (Fig 4: Calculating current fuel tank level using fuel level data from fuel tank calibration).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman in view of Coggins with Klughart to include calibrating said distance traveled by said reflected signal detected by said receiver to determine said calibrated level of said material; and c. determining said filling level based upon said calibrated level of said material in order to accurately assess the amount of material in the container.
Regarding Claim 20, Gusman, Coggins, and Klughart teach the limitations of claim 19.
Gusman and Coggins fail to teach
wherein calibrating said distance traveled by said reflected signal detected by said receiver is associated to said filling level of said container by following an approach selected from the group of defining a reference data set, based upon known a priori filling levels of said container, and developing a calibration algorithm, based on a dimensional geometry of said container and a pathway and a slope of said output channel.
Klughart, from the same field of endeavor, discloses
wherein calibrating said distance traveled by said reflected signal detected by said receiver is associated to said filling level of said container by following an approach selected from the group of defining a reference data set, based upon known a priori filling levels of said container, and developing a calibration algorithm, based on a dimensional geometry of said container and a pathway and a slope of said output channel (Fig 4, Col 11, Lines 4-5: Calibrating fuel tank level using fuel tank level data 0410 from a prior fuel tank calibration 0405; Thus, the calibrated distance is associated with a calibrated fuel tank level by following the approach of defining a reference data set, based upon known a priori filling levels of said container).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusman in view of Coggins with Klughart such that calibrating said distance traveled by said reflected signal detected by said receiver is associated to said filling level of said container by following an approach selected from the group of defining a reference data set, based upon known a priori filling levels of said container, and developing a calibration algorithm, based on a dimensional geometry of said container and a pathway and a slope of said output channel in order to accurately assess the amount of material in the container using prior reliable data.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861